Title: To James Madison from John M. Forbes, 2 April 1803
From: Forbes, John M.
To: Madison, James


					
						Sir,
						Hamburgh 2d. April 1803.
					
					My last Respects were under 20th. Decr.  Our River being at length cleared of Ice I avail myself of the 

first opportunity to transmit to you the Semi annual Report of Arrivals &c of American Vessels ending in December 

A.D. 1802.  The present is a most interesting moment with us.  We have a new and very Serious 

alarm of a great probability of recommencement of hostilities between France & England, and it is very much 

apprehended, that Should War be rekindled—it will be far more extensive and Calamitous than any that ever 

preceded it.  In this City the only data we have to form our Conjectures as to the event, are the Correspondence 

and Commercial operations of the best informed and most judicious Merchants both in London and Paris, which 

all tend to War.  You will have more recent and Correct information from London and Paris than any I Can hope 

to give you.  The general opinion here, and even among the Agents of France, is, that our Country will be 

Compelled to take a part in the War, should it break out.  My opinion and hopes are that we shall preserve our 

neutral position.  I have the honor to be, very respectfully, Sir, Your obedt. Servant
					
						John M. Forbes
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
